Citation Nr: 1241356	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO. 10-27 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Whether new and material evidence has been presented sufficient to reopen a claim for service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD), schizophrenia, and bipolar disorder.

2. Whether new and material evidence has been presented sufficient to reopen a claim for service connection for temporal lobe epilepsy. 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

D. Schechter, Counsel 


INTRODUCTION

The Veteran served on active military duty from December 1973 to May 1974.

The appeal comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, denying a claim for service connection for PTSD, schizophrenia, bipolar disorder, and temporal lobe epilepsy. The Board has herein split the issues the subject of appeal because the claimed psychiatric disorders, while they may themselves be insufficiently distinct to constitute separate claims, may reasonably be presumed distinct from a neurological disorder such as epilepsy. Boggs v. Peake, 520 F.3d 1330 (Fed.Cir.2008) (holding that claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims for purposes of VA benefits); but see Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim").

The Veteran's authorized representative, in a brief submitted in November 2010 in furtherance of the Veteran's appeal, raised an issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). However, the TDIU claim is not properly developed for appeal. 38 U.S.C.A. § 7105(c) (West 2002). The TDIU claim is not inextricably intertwined with the claims for service connection the subject of appeal, and hence the TDIU claim is properly referred to the RO for appropriate action. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 
 
The reopened claim for service connection for psychiatric disorder to include PTSD, schizophrenia, and bipolar disorder; and the reopened claim for service connection for temporal lobe epilepsy are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. By a January 2008 rating action the RO denied the claim for service connection a psychiatric disorder to include PTSD, schizophrenia, and bipolar disorder. The Veteran failed to perfect an appeal as to that claim. 

2. The evidence added to the record since the January 2008 RO decision denying service connection for a psychiatric disorder to include PTSD, schizophrenia, and bipolar disorder relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disorder to include PTSD, schizophrenia, and bipolar disorder.

3. By a January 2008 rating action the RO denied the claim for service connection for temporal lobe epilepsy. The Veteran failed to perfect an appeal as to that claim. 

4. The evidence added to the record since the January 2008 RO decision denying service connection for temporal lobe epilepsy relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for temporal lobe epilepsy.


CONCLUSIONS OF LAW

1. The January 2008 rating decision which denied service connection for a psychiatric disorder to include PTSD, schizophrenia, and bipolar disorder is final. 38 U.S.C.A. § 7105 (West 2002).

2. New and material evidence has been received since the last final decision denying service connection for a psychiatric disorder to include PTSD, schizophrenia, and bipolar disorder, and the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).

3. The January 2008 rating decision which denied service connection for temporal lobe epilepsy is final. 38 U.S.C.A. § 7105 (West 2002).

4. New and material evidence has been received since the last final decision denying service connection for temporal lobe epilepsy, and the claim is reopened. 38 U.S.C.A. §§ 5108 , 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2012). To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issues on appeal given the favorable nature of the Board's decision with regard to the pending claims to reopen. 


II. General Laws and Regulations Governing
Claims for Service Connection

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) . If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b) . Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . 


III. Request to Reopen Claims for Service Connection for
A Psychiatric Disorder and a Seizure Disorder

The Veteran was previously denied service connection for psychiatric disorder to include PTSD, schizophrenia, and bipolar disorder; and service connection for temporal lobe epilepsy by a January 2008 rating action based on the absence of new and material evidence to reopen those claims. By the January 2008 rating action the RO otherwise denied service connection for psychiatric disorder to include PTSD, schizophrenia, and bipolar disorder based on the absence of current or prior evidence showing a causal link between a current psychiatric disorder to include PTSD, schizophrenia, and bipolar disorder, and the Veteran's period of service. Previously, by a July 2006 rating action, the RO denied the claim for service connection for psychiatric disorder based on the condition having existed prior to service and not having been aggravated in service, and based on the absence of an in-service stressor to support a PTSD claim. Claims service connection for psychiatric disorders were denied in several prior rating actions either based on the claimed disabilities having existed prior to service or not having begun in service, or based on their having resulted from willful misconduct. 38 U.S.C.A. §§ 1111, 1153 (West 2002) ; 38 C.F.R. §§ 3.303, 3.301(d), 3.306(a) (2012). 


Also by the July 2006 rating action the RO denied service connection for temporal lobe epilepsy based on the absence of new and material evidence to reopen that claim. Rating actions prior to July 2006 also denied the Veteran's claims. In prior rating actions, the claim for service connection for temporal lobe epilepsy, or for other epileptiform disorder, was denied based on evidence preponderating against a nexus to service. 

The Veteran in October 2008 timely submitted a notice of disagreement with the January 2008 rating action denying service connection for a psychiatric disorder and epilepsy. However, he failed to perfect his appeal within the allotted interval following the RO's issuance of a Statement of the Case (SOC) in June 2009, and the RO decision accordingly became final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103 (2012).

Evidence presented since that January 2008 last final decision as to both appealed claims includes evidence which is both new and material and presents a reasonable possibility of substantiating the Veteran's appealed claims. 38 C.F.R. § 3.156. For the claim for a psychiatric disorder to include PTSD, schizophrenia, and bipolar disorder, the new and material evidence in particular consists of a September 2010 opinion letter from H.S., M.D., a family practitioner, to the effect that the Veteran suffers from bipolar disorder and not schizophrenia, that the stress of basic training triggered his bipolar disorder, and that this is supported by evidence of record including the March 1974 record of treatment for an assessed acute schizophrenic reaction, a record of private psychiatric hospitalization between December 1974 and February 1975, and subsequent records reflecting that the Veteran had been in and out of hospitals and shelters since that time. The physician further opined that the Veteran's bipolar disorder was not caused by substance abuse because it had been present during periods of sobriety. 

For the claim for service connection for temporal lobe epilepsy, the Veteran submitted a September 2008 treatment note by a private neurologist, S.K.S.. The neurologist noted that the Veteran had a history of seizure onset in 1973, that he had no seizures for the past three years, and that he had been on an ongoing treatment regime of Depakote, which prescription the neurologist continued. The neurologist diagnosed post-traumatic seizures. 

This post-traumatic seizure diagnosis is consistent with the Veteran's narrative of having had a seizure disorder with onset following a drill sergeant having knocked him to the ground twice so that his head hit concrete twice. 




ORDER

The claim for service connection for psychiatric disorder to include PTSD, schizophrenia, and bipolar disorder is reopened, and to this limited extent the claim is granted. 

The claim for service connection for temporal lobe epilepsy is reopened, and to this limited extent the claim is granted. 


REMAND

Submitted recent clinical opinions by a family physician and a neurologist, as detailed in the body of this decision, present questions of whether the Veteran's claimed psychiatric disorder to include PTSD, schizophrenia, and bipolar disorder, and temporal lobe epilepsy developed in service or within the first post-service year. 

Submissions of the Veteran's authorized representative relevant to the Veteran's claims subsequent to the most recent supplemental statement of the case (SSOC), without waiver of RO review, also require remand of the appealed claims. 38 C.F.R. §§ 19.31, 19.37, 20.1304(c) (2012). 

A question is presented in this case as to whether the Veteran had a pre-existing psychiatric disorder, and if so whether it was aggravated in service. The Board in an April 1987 decision determined that a psychiatric disorder had been present upon service entry as revealed by a December 1973 report of medical history completed at the time of the service entrance examination. (The Board also then determined that a psychiatric disorder was otherwise the result of willful misconduct, and that new evidence had not be presented to warrant reopening the claim.) 

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service. 38 U.S.C.A. §§ 1110, 1111 (West 2002). 

A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153 (West 2002) ; 38 C.F.R. § 3.306(a) (2012). 

Questions in this case also include whether the Veteran's claimed psychiatric disorder to include PTSD, schizophrenia, and bipolar disorder, if not pre-existing service, developed in service or within the first post-service year; and whether temporal lobe epilepsy developed in service or within the first post-service year, so that they may be service connected on a direct or on a first-year-post-service presumptive basis. 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012). Additional questions presented in this case are whether the Veteran's claimed psychiatric disorder to include PTSD, schizophrenia, and bipolar disorder, and whether temporal lobe epilepsy were the result of the Veteran's abuse of alcohol or illicit drugs, and hence the result of willful misconduct so that the are barred from being found of service origin. 38 C.F.R. § 3.301(d) (2012).

A new VA examination for compensation purposes is in order to address these questions based on examination of the Veteran as well as a careful review of the Veteran's long and complex record as reflected in the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran updated VCAA notice, to inform him of the evidence necessary to substantiate his reopened claims for service connection for a psychiatric disorder to include PTSD, schizophrenia, and bipolar disorder, and for service connection for temporal lobe epilepsy. 

2. With the Veteran's authorization and assistance, as appropriate, obtain any as yet unobtained VA and private records of examination or treatment for mental disorders and central neurological or seizure disorders. In particular, this should include efforts to obtain reported records of 1986 hospitalization or treatment at St. Vincent DePaul Hospital, when electroencephalography was reportedly administered and temporal lobe epilepsy was reportedly diagnosed. 

3. Thereafter, afford the Veteran a VA examination by a clinical psychiatrist to address the Veteran's claimed psychiatric disorder to include PTSD, schizophrenia, and bipolar disorder, including questions of onset or aggravation during the Veteran's period of active service from December 1973 to May 1974, and questions of alcohol abuse or other substance abuse causing or initiating the Veteran's psychiatric disorder. The claims file must be available to any examiner for review in conjunction with the examination. Any indicated non-invasive tests should be conducted. The examiner should do the following: 

a. Review the claims file, including a copy of this Remand. Note the records documenting examinations, assessments, and treatments for alcohol or substance abuse, and for psychiatric disorders, including documentation of reported long-standing alcohol and polysubstance abuse in service associated with treatment for assessed acute schizophrenic reaction in March 1974. Also note the myriad medical opinions of record addressing questions of diagnosis or etiology of variously diagnosed psychiatric disorders. Note and address the September 2010 opinion of H.S., M.D., a family practitioner, with regard to the nature and etiology of current psychiatric disorder. In particular, carefully review records from the Veteran's period of military service from December 1973 to May 1974, and the records of psychiatric examination, treatment, and hospitalization in the years following service. 

b. Conduct an examination of the Veteran, and based on that examination and review of the record, identify any and all current psychiatric disorders and associated pathology. 

c. For each current psychiatric disorder identified, provide an opinion whether the disorder was noted upon service entry, based on documentation associated with the Veteran's service entrance examination. 

If you find that the psychiatric disorder was noted upon service entry, then provide an opinion of the likelihood that it was increased in severity during service. 

If you find that the psychiatric disorder was not noted upon service entry, then provide an opinion whether or not it clearly and unmistakably both existed prior to service and was not permanently increased in severity - other than as a result of the natural progress of the disorder - during service. 

If you find that the disorder was not noted upon service entry and had not clearly and unmistakably both existed prior to service and not increased in severity during service other than as a result of the natural progress of the disorder, then provide an opinion whether it is at least as likely as not (i.e., at least a 50 percent probability) that the disorder developed in service or is otherwise causally related to service; OR, in the alternative, whether any such relationship between service and the current disorder is unlikely (i.e., less than a 50 percent probability). 

d. Additionally, for each current psychiatric disorder identified, provide an opinion of the likelihood that the disorder was caused or initiated by alcohol abuse or other substance abuse. The examiner should address the September 2010 opinion of H.S., M.D., a family practitioner, that the Veteran's bipolar disorder was not caused by substance abuse because it had been present during periods of sobriety.

e. The examiner is advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of etiology as related to service. The examiner should explicitly state his or her conclusions regarding the Veteran's credibility with regard to assertions relevant to his claimed psychiatric disorder. 

f. Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is at least so evenly divided that it is at least as medically sound to find in favor of causation as it is to find against it.

g. A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report, with appropriate reliance on evidence including as contained within the record. If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation as to why this is so.

4. Thereafter, afford the Veteran a VA examination by a neurologist to address the Veteran's claimed temporal lobe epilepsy, including questions of onset or aggravation during the Veteran's period of active service from December 1973 to May 1974, and questions of alcohol abuse or other substance abuse causing or initiating any current epilepsy or epileptiform disorder. The claims file must be available to any examiner for review in conjunction with the examination. Any indicated non-invasive tests should be conducted. The examiner should do the following: 

a. Review the claims file, including a copy of this Remand. Note the records documenting examinations, assessments, and treatments for alcohol or substance abuse, and for psychiatric disorders as well as epileptiform disorders or similar central neurological disorders or associated conditions, including documentation of reported long-standing alcohol and polysubstance abuse in service when the Veteran was treated for an assessed acute schizophrenic reaction in March 1974. Note and address the September 2008 treatment note by a private neurologist, S.K.S., M.D., and the questions raised of seizure onset in 1973 and assessed post-traumatic seizure. Note the Veteran's assertion of being struck by a sergeant twice resulting in his twice hitting his head on concrete, and some time thereafter having seizure symptoms. Carefully review records from the Veteran's single brief period of military service from December 1973 to May 1974, and the records of examination, treatment, and hospitalization in the years following service. 

b. Conduct an examination of the Veteran, and based on that examination and review of the record, identify any and all current epileptiform disorders and associated pathology. 

c. For each current epileptiform disorder identified, provide an opinion whether 
it is at least as likely as not (i.e., at least a 50 percent probability) that the disorder developed in service or is otherwise causally related to service; OR, in the alternative, whether any such relationship between service and the current disorder is unlikely (i.e., less than a 50 percent probability). 

d. Additionally, for each current epileptiform disorder identified, provide an opinion of the likelihood that the disorder was caused or initiated by alcohol abuse or other substance abuse. 

e. The examiner is advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of etiology as related to service. The examiner should explicitly state his or her conclusions regarding the Veteran's credibility with regard to assertions relevant to his claimed epileptiform disorder. 

f. Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is at least so evenly divided that it is at least as medically sound to find in favor of causation as it is to find against it.

g. A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report, with appropriate reliance on evidence including as contained within the record. If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation as to why this is so.

5. Thereafter, readjudicate the remanded claims de novo. If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


